At the outset, may I warmly congratulate Mr. Peter Thomson on his election as President of the General Assembly at its seventy-first session. He may rest assured of the full support of my delegation in working towards the complete success of this session of the Assembly.
I would also like to take this opportunity to congratulate Mr. Mogens Lykketoft of Denmark on the outstanding way in which he presided over the previous session. May I also pay warm tribute to Secretary- General Ban Ki-moon, not only for what he has done since the previous session, but also for all the laudable work he has so untiringly carried out to achieve the noble objectives of the United Nations since he was elected 10 years ago. I particularly commend and am grateful for his personal involvement and focus on my country, the Central African Republic, during the hard times that it has passed through.
It is a great honour for me to address the Assembly to describe the evolution of the situation in the Central African Republic and to share with it my country’s vision regarding the major issues facing our Organization.
I stand before the Assembly today to bear witness to the entire international community of the recognition by the Central African people of the invaluable support to my country, the Central African Republic, which has now returned to stability and constitutional legality. From this rostrum, on behalf of the Central African people, I wish to pay tribute to all actions carried out by the United Nations system, particularly in connection with the deployment of the international forces who are at this very time working to bring security and peacebuilding in my country.
I wish to express once again the gratitude of the people of the Central African Republic to the international community in its entirety for its solidarity and constant support during our efforts to return to constitutional legality, thereby putting an end to the political transition that was established after the coup of 24 March 2013.
May I also acknowledge the spirit of the people of the Central African Republic, who, in such large and determined numbers, voted in an exemplary election, thus demonstrating their espousal of democracy and constitutional order. I also pay a warm tribute to the entire political class in the Central African Republic for the maturity it displayed to the entire world in respecting the voice of the people in the elections.
As President, in whom is vested the trust of the entire Central African people, I have taken stock of the immense challenges we face and the expectations of my fellow citizens, who understandably yearn for peace, national reconciliation and socioeconomic development.
The Central African Republic has turned the page on its dark history. Central Africans are more than ever determined to finally break the cycle of violence so as to be able to aspire legitimately to peace, security, justice, freedom and sustainable development. Since my accession to the presidency of the country, steps have been taken to ensure that the Government and all State institutions share the common goal of rebuilding the country through the necessary reforms.
No State can claim to be able to develop while its economic, social or indeed its political fabric remains plagued by the evils of corruption, injustice and impunity. I can assure the Assembly that the fight against corruption is at the heart of our concerns. Therefore, the Government that I have the heavy responsibility of leading will spare no effort to establish a mechanism for the relentless fight against corruption and financial crime.
The Central African Republic has certainly begun to revive the democratic process, but the situation still remains fragile. Much remains to be done. That is why as soon as I was inaugurated as President of the Republic, I expressed my ambition to bring together all Central Africans around a State reconstruction project, so that we in the Central African Republic would become the masters of our own destiny and of the development of our country.
I am committed to leading the work for a political, economic, social and cultural transformation that will enable us to dispel the evils of insecurity, the dysfunction of political institutions, corruption, the deterioration of living conditions and the loss of moral standards, all of which have undermined our society. The priorities of my Government are therefore based on four main pillars: peace and security, national reconciliation and administrative reform, economic recovery, and justice and human rights.
With regard to peace and security, the imperative for the Government consists in the rapid application of the disarmament, demobilization, rehabilitation and repatriation programmes so that all Central African men and women of all walks of life can live in peace and security with one another throughout the land.
Similarly, security-sector reform remains a major concern of the Government. A delegation of the Central African Republic outlined the strategies and programmes for such reforms in the Central African Republic at United Nations Headquarters in June. A decision was taken to support my country’s endeavours in the recognition of the efforts at dialogue with armed groups that I have undertaken since my assumption of responsibility. That is why I am taking this opportunity to urge a major mobilization of our partners at the next Brussels Conference for the Central African Republic, scheduled for 17 November, with regard to their contribution to finance the security-sector reform component.
On the issue of the restoration of State authority and the process of redeploying the Administration, the Government has undertaken, with the assistance of the international community, including the United Nations, actions to ensure the presence of public authority throughout the territory and tot ensureg peace and security. The defence and security forces must therefore continue to bolster our border control against the threats of cross-border crime, the proliferation of small arms and light weapons, money-laundering, trafficking in drugs and narcotics, and terrorism, particularly by the Lord’s Resistance Army, and human trafficking.
The Government has undertaken emergency measures aimed at rebuilding the Central African armed forces, which will help to enable the establishment of an inclusive republican army. To achieve that, the Central African Republic, through me, calls for the total lifting of the arms embargo imposed on it. It must be remembered that the ban, even if necessary at the time, is no longer justified today in this new era of national reconstruction.
Justice and human rights involve the rehabilitation of the institutions of the judiciary so as to guarantee the rights of citizens and strengthen the fight against impunity. In that regard, it is appropriate to strengthen the Special Criminal Court for the Central African Republic so as to bring the perpetrators of crimes to justice before the competent courts and to deal with the issue of reparations for the harm suffered.
Concerning economic recovery, the Government has implemented reforms aimed at improving the business climate in order to attract private investment and has committed itself to reestablishing State infrastructure to support growth. The cyclical, repetitive crises in the Central African Republic have led to the precarious living conditions of our people and to widespread impoverishment. I welcome the fact that the international community has understood what is at stake here.
My Government, for its part, is firmly committed to peacebuilding, national reconciliation, the re-establishment of the defence and security forces and an economic recovery plan. Those are our goals; those are our priorities. I have every confidence that, together, Central Africans will pursue those goals with all their strength and all their energy.
The Central African Republic is once again among Member States. The Central African Republic has taken its place as a free and democratic State among the community of nations. It is ready to contribute to building a world of peace, tolerance, freedom, justice and democracy. Despite our determination to take charge of our destiny, the Central African Republic is still fragile, absolutely in need of the support of all our partners, both bilateral and multilateral. On behalf of my country, I again call for the support of fellow Member States.
The United Nations remains the indispensable forum par excellence for addressing global issues and researching appropriate solutions. As a Member, the Central African Republic can assure the Assembly of our abiding commitment to the ideals of the Organization, founded on the values of equality, peace, security, justice and development, to which all peoples throughout the world aspire.
I welcome the relevance of the theme of the seventy-first session of the General Assembly: “Sustainable Development Goals: a universal push to transform our world”, chosen a year after the adoption of the new Sustainable Development Goals (SDGs). The choice of that theme is justified by the desire to see those Goals realized by 2030. For the time has come to reverse the trend of extreme poverty, which continues, unfortunately, in many parts of the world, particularly in sub-Saharan Africa. The time has come to reduce inequalities between rich and poor and to create an environment that provides a good place to live for the well-being of everyone.
It is recognized that the majority of the least developed countries and post-conflict countries, including the Central African Republic, did not attain the Millennium Development Goals (MDGs). There are several reasons for that, chief among them political instability. In fact, in 2011 the Government developed a framework for accelerating the effort to achieve the MDGs dealing with hunger and food security, but the crisis of 2012 ended those actions, leaving them incomplete.
The Central African Republic has officially launched the implementation process for the Sustainable Development Goals, involving all national stakeholders — the public administration, civil society, the private sector, international partners, development partners and international non-governmental organizations. That clearly indicates the willingness of the Government resolutely to lead the process of achieving the SDGs and avoid the uneven results that characterized the process of the attainment of the MDGs, for the reasons I cited earlier.
The Government learned lessons from the experience and has undertaken to implement the SDGs on new bases involving partnership and the participation of all strata of our society. Thus the Government has undertaken, within the framework of its national reconstruction policy, the preparation of a recovery and peacebuilding programme in the Central African Republic that includes humanitarian assistance, early recovery and development. There are three main planks: peace, reconciliation and security; the renewal of the social contract between the State and the people; and economic recovery and the revitalization of the productive sectors.
To achieve this, the Government intends to develop a partnership with national and international non-governmental organizations, the private sector, development partners and community-based organizations so as to create the synergies necessary to emerge from the crisis. To that end, the planned study on the vision of the Central African Republic through 2040 will be carried out within the framework of the 2063 Agenda for Africa and will include concrete objectives.
With the support of technical and financial partners, we will set up an appropriate institutional framework for the follow-up and monitoring of the work to achieve the SDGs. Under its auspices we will define our priorities in the context of the recovery and peacebuilding programme, the recommendations of the Common African Position and the conclusions of the consultative regional meeting on the SDGs, held in October 2013.
The issue of migrants and refugees, which affects the entire world, has in recent years worsened and is now a major concern of the international community. It is a very pressing problem that requires the attention of every country, regardless of their involvement in the management of migratory flows.
The high-level meeting that was just held was an opportunity to highlight the pressing global challenges caused by these mass movements of peoples, in order to devise well-thought-out solutions within a framework of international responsibility-sharing. I welcome the commitment of Member States to seek a more humane solution to the issue. At the Valletta Summit on Migration and the first Global Humanitarian Summit, held in Istanbul, world leaders shared their views on the root causes of migration and displaced persons.
In the Central African Republic, sustainable solutions to ensure the return of our compatriots who have been displaced within our country to their areas of origin, as well as to the issue of refugees, are being studied in order to create a national platform for disaster risk management and the prevention and management of poor socioeconomic conditions such as low wages, unemployment, underemployment in rural areas, poverty and lack of resources, which are very often the cause of these movements.
On climate change and sustainable development, it is urgent that the world adopt sound policies that can generate growth and take into account the problem of climate change. Such growth must be able to reduce poverty. Protection of the environment, effective management of resources, and economic growth integrated into green growth provide a valuable opportunity for African countries. It is not fair that Africa should pay a higher price when it is but a victim. That is why I urge the international community to focus in particular on the adoption of an appropriate mechanism to support Africa. The commitments made at the Paris climate summit must be respected so as to bring about true sustainable development.
Before I conclude, let me say that we trust that Member States all will decide to provide our Organization with the means to attain the 2030 Sustainable Development Goals. The Central African Republic will continue to make its modest contribution to our Organization and in our common quest for peace, security and development for all.
